    Case: 1:18-cr-00036 Document #: 54 Filed: 12/07/18 Page 1 of 3 PageID #:355



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


UNITED STATES OF AMERICA,
                                                   Case No. 18-CR-36
     v.
                                                   Judge Robert W. Gettleman
JITESH THAKKAR,

                     Defendant.


                  JITESH THAKKAR’S PRELIMINARY WITNESS LIST

       Pursuant to the Court’s August 22, 2018 Order, Jitesh Thakkar provides the following

preliminary witness list. Mr. Thakkar reserves the right to call additional witnesses as needed and

as additional information becomes available.

       Irene Aldridge

       Hendrik Bessembinder

       Tayloe Draughon

       Joel Hasbrouk

       Michael Friedman

       Krishna Kesavan

       Michael Mendelson

       Marc Nagel

       John Netto

       Mitul Patel

       Rajeev Ranjan

       Navinder Sarao
    Case: 1:18-cr-00036 Document #: 54 Filed: 12/07/18 Page 2 of 3 PageID #:356



      Vivek Sharma

      Jitesh Thakkar

      Dipak Venkatesh

      Vinesh Virani

      Patrick Walsh

      James Wood

      Danqing Wu

      All individuals listed on the government’s witness list.


Dated: December 7, 2018                             Respectfully submitted,

                                                    By: /s/ Renato Mariotti
                                                       Renato Mariotti
                                                       Holly H. Campbell
                                                       THOMPSON COBURN LLP
                                                       55 East Monroe St., 37th Floor
                                                       Chicago, Illinois 60603
                                                       (312) 346-7500
                                                       rmariotti@thompsoncoburn.com
                                                       hcampbell@thompsoncoburn.com

                                                       Attorneys for Jitesh Thakkar




                                              -2-
     Case: 1:18-cr-00036 Document #: 54 Filed: 12/07/18 Page 3 of 3 PageID #:357



                                CERTIFICATE OF SERVICE

       I hereby certify that on December 7, 2018, the foregoing was filed electronically with the

Clerk of the Court to be served upon all attorneys of record by operation of the Court’s electronic

filing system.

                                                     /s/ Renato Mariotti




                                               -3-
